Citation Nr: 0943886	
Decision Date: 11/18/09    Archive Date: 11/25/09

DOCKET NO.  06-32 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a low back 
disability, to include sclerotic changes of the L5 vertebra 
of unknown etiology.  

2.  Entitlement to service connection for atherosclerotic 
coronary artery disease, to include as secondary to service-
connected diabetes mellitus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to 
October 1968.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Fargo, 
North Dakota (RO), which held that new and material evidence 
had not been received to reopen a claim for service 
connection for sclerotic changes of the L5 vertebra of 
unknown etiology.  It is also on appeal from a February 2006 
rating decision that denied service connection for 
atherosclerotic coronary artery disease.  

In an October 2006 statement of the case, the RO reopened the 
Veteran's claim for service connection for a low back 
disability and confirmed and continued the denial on the 
merits.  The Board notes that irrespective of the RO's 
October 2006 determination, it must adjudicate the new and 
material issue to determine the Board's jurisdiction to reach 
the underlying claim and to adjudicate it de novo.  See 
Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

The issue of entitlement to service connection for a low back 
disability, to include sclerotic changes of the L5 vertebra 
of unknown etiology, is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A July 1990 rating decision denied service connection for 
sclerotic changes of the L5 vertebra of unknown etiology.  

2.  Evidence added to the record since the July 1990 rating 
decision does relate to an unestablished fact necessary to 
substantiate the appellant's claim for service connection for 
a low back condition, to include sclerotic changes of the L5 
vertebra of unknown etiology, and does raise a reasonable 
possibility of substantiating that claim.  

3.  The evidence of record, overall, shows that it is at 
least as likely as not that the Veteran's atherosclerotic 
coronary artery disease is related to his service-connected 
diabetes mellitus.   


CONCLUSIONS OF LAW

1.  The July 1990 rating decision denying service connection 
for sclerotic changes of the L5 vertebra of unknown etiology 
is final. 38 U.S.C.A. § 7105 (West 2002).

2.  Evidence received since the July 1990 rating decision 
denying service connection for sclerotic changes of the L5 
vertebra of unknown etiology is new and material, and the 
claim is reopened.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 
38 C.F.R. § 3.156 (2009).

3.  The criteria for service connection for atherosclerotic 
coronary artery disease, secondary to service-connected 
diabetes mellitus, have been met.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.310(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009.  In this case, 
the Board is reopening and remanding the Veteran's claim for 
service connection for sclerotic changes of the L5 vertebra 
of unknown etiology, and granting service connection for 
atherosclerotic coronary artery disease, secondary to 
service-connected diabetes mellitus.  Accordingly, assuming, 
without deciding, that any error was committed with respect 
to either the duty to notify or the duty to assist, such 
error was harmless and will not be further discussed.  

New and Material Evidence 

The Board observes that despite the finality of a prior 
decision a claim will be reopened and the former disposition 
reviewed if new and material evidence is presented or secured 
with respect to the claim which has been disallowed.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The Court of 
Appeals for Veterans Claims (Court) has held that when "new 
and material evidence" is presented or secured with respect 
to a previously and finally disallowed claim, VA must reopen 
the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

"New" evidence is existing evidence not previously 
submitted to agency decision makers.  "Material" evidence 
is existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  "New and material 
evidence" can neither be cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a).  

The Court has held that VA is required to review for newness 
and materiality only the evidence submitted by a claimant 
since the last final disallowance of a claim on any basis in 
order to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 
273, 283 (1996).  The newly presented evidence need not be 
probative of all the elements required to award the claim, 
but need be probative only as to each element that was a 
specified basis for the last disallowance.  Id. at 284.

The July 1990 rating decision denied service connection for 
sclerotic changes of the L5 vertebra of unknown etiology.  
The rating decision found that the Veteran's low back 
condition was of post-service origin.  The evidence did not 
show any treatment or complaints relative to the back during 
service or shortly thereafter.  This decision became final.  
38 U.S.C.A. § 7105 (West 2002).  

The evidence of record at that time included an October 1968 
separation report of medical history on which the Veteran 
complained of back trouble.  A July 1988 private medical 
report provides that the Veteran had a history of back 
problems and had been on Worker's Compensation for about one 
year.  Medical records show that he received additional 
treatment in 1989 and 1990.  

Since the July 1990 rating decision became final, the Veteran 
has submitted a July 2004 statement from a fellow veteran 
indicating that in February 1968 he witnessed the Veteran get 
blown off a 3/4 ton truck after it detonated a mine while on a 
mine sweep.  The Veteran was standing over the left rear 
wheel, which was the wheel that drove over the mine.  The 
Veteran was treated in the field.  

In a November 2005 statement, the Veteran's sister stated 
that while he was in Vietnam he wrote a letter describing how 
he injured his back when he and two other soldiers were blown 
off a truck.  The Veteran's cousin wrote in a November 2005 
statement that ever since returning from Vietnam, the Veteran 
spoke of having been blown off the back of a truck while on a 
mine sweep.  

These lay statements are relevant evidence because they 
corroborate the Veteran's history of having injured his back 
in Vietnam when he was blown off a truck when it detonated a 
mine.  

An August 2006 statement by the Veteran's private physician 
relates that the Veteran had lumbar disc disease.  It was as 
likely as not that the Veteran's back problems began when he 
was blown off a truck in Vietnam.  A [late 1980's] back 
injury loading kegs of rubber on a truck would have 
aggravated the underlying injury incurred during active duty.  

This medical opinion is relevant evidence because it links 
the Veteran's current lumbar back disease to his active duty.  

The foregoing lay statements and medical opinion raise a 
reasonable possibility of substantiating the claim and are 
material within the meaning of 38 C.F.R. § 3.156(a).  
Accordingly, the Board finds that new and material evidence 
has been received to reopen the Veteran's claim for service 
connection for a low back disability, to include sclerotic 
changes of the L5 vertebra of unknown etiology.  To this 
extent only, the benefit sought on appeal is granted.

Service Connection 

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a).  Service connection also is permissible 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
the disease was incurred in service.  38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).

In each case where a veteran is seeking service connection 
for any disability, due consideration shall be given to the 
places, types, and circumstances of such veteran's service as 
shown by such veteran's service record, the official history 
of each organization in which such veteran served, such 
veteran's medical records, and all pertinent medical and lay 
evidence.  38 U.S.C.A. § 1154(a).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

Secondary service connection may be found where a service-
connected disability aggravates another condition (i.e., 
there is an additional increment of disability of the other 
condition which is proximately due to or the result of a 
service-connected disorder).  Allen v. Brown, 7 Vet. App. 439 
(1995).

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2009).  Any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  However, VA will not concede that a nonservice-
connected disease or injury was aggravated by a service-
connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR 
part 4) and determine the extent of aggravation by deducting 
the baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level.  38 C.F.R. § 3.310(b) (2009).

The Veteran contends that his heart disease is secondary to 
his service-connected diabetes mellitus.  

Based on a thorough review of the record, the Board finds 
that the evidence for and against the Veteran's claim is in 
relative equipoise.  Giving the benefit of the doubt to the 
Veteran, the Board finds that service connection for 
atherosclerotic coronary artery disease is warranted.  
38 U.S.C.A. § 5107(b).

The report of an August 2005 VA examination for diabetes 
mellitus notes that the Veteran's electronic VA medical 
records and claims file were available, but does not assert 
that they were reviewed.  The report sets forth the Veteran's 
self-reported medical history, as well as the results of a 
current physical examination.  The pertinent diagnosis was 
diabetes mellitus, type II, with no evidence of microvascular 
complications; and coronary artery disease, status-post 
coronary bypass, METS is 1.  The examiner expressed the 
opinion that the Veteran's heart condition was less likely 
than not related to the diabetes mellitus, type II.  The 
examiner explained that of the 6 major risk factors for 
coronary artery disease (hypertension, smoking, dyslipidemia, 
diabetes, male gender, and family history), the Veteran had 
hypertension, diabetes, male gender and family history.  He 
did not have a history of smoking or dyslipidemia,  In other 
words, the risk factors he did have, other than diabetes, may 
have been the causative factors rather than diabetes.  

The report of a February 2006 VA examination for arteries and 
veins provides that the claims file and some medical records 
were available for review, and appears to be based in part on 
their review.  The report sets forth the Veteran's medical 
history.  He was found not to be diabetic when hospitalized 
for back surgeries in May 2003, October 2003 and January 
2004.  He underwent two coronary artery bypass grafts in 
January 2005.   He was diagnosed with diabetes mellitus in 
April 2005.  He had continued to have chest pain with 
exertion associated with numbness and aching in the arms with 
just a moderate amount of exercise.  The report also sets 
forth the results of the Veteran's physical examination.  The 
pertinent impression was diabetes mellitus, secondary to 
Vietnam tour by statute; status-post coronary artery bypass 
graft with ongoing angina; and ASHD not due to the diabetes.  

In an August 2006 statement, the Veteran's private physician 
stated that the Veteran had a history of coronary artery 
disease.  His cardiac risk factors included hypertension and 
diabetes, overweight male, and the aging process.  These were 
all risk factors involved in causing coronary artery disease.  
Scientific evidence had shown that diabetes mellitus was a 
strong factor in people developing coronary artery disease.  
Therefore, to say it would not be a factor would be 
incorrect.  

In an August 2006 statement, another of the Veteran's private 
physicians stated that he had reviewed the Veteran's chart 
and, as likely as not, his heart disease was related to his 
diabetes mellitus.  It was likely his diabetes pre-dated his 
actual diagnosis of diabetes by a significant time period, as 
it often did in diabetics.  As likely as not, the Veteran's 
heart disease was caused by his diabetes.  

In a September 2006 statement, a private cardiologist from a 
clinic that provided care for the Veteran stated that he had 
reviewed the Veteran's records concerning coronary artery 
disease as related to diabetes mellitus.  He stated the 
opinion that the Veteran's diabetes mellitus had existed long 
prior to the actual diagnosis.  It was his medical opinion 
that the Veteran's coronary artery disease was as likely as 
not caused by his diabetes mellitus.  

The Board finds that the foregoing evidence is at least in 
equipoise.  In this regard, the Board observes that the 
August 2005 VA negative medical opinion is too equivocal to 
constitute strong evidence against the claim, just as 
equivocal medical evidence generally does not constitute 
strong evidence in favor of service connection.  See Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical evidence 
which merely indicates that the alleged disorder "may or may 
not" exist or "may or may not" be related is too speculative 
to establish the presence of the claimed disorder or any such 
relationship).

The November 2005 negative VA opinion, apparently based on 
the fact that the Veteran's diabetes mellitus was first 
diagnosed after he was treated for heart disease, is balanced 
by the August 2006 and November 2006 private medical 
statements that the Veteran's diabetes mellitus pre-dated its 
actual diagnosis, as often was the case.  

In sum, the evidence of record for and against the Veteran's 
claim for service connection is in equipoise.  Accordingly, 
service connection for atherosclerotic coronary artery 
disease is warranted.  38 U.S.C.A. § 5107(b).


ORDER

New and material evidence having been received, the 
application to reopen a claim for service connection for 
sclerotic changes of the L5 vertebra of unknown etiology is 
granted; to this extent only, the appeal is granted.

Service connection for atherosclerotic coronary artery 
disease is granted.  


REMAND

In a November 2005 statement, the Veteran testified that he 
has had low back pain ever since service.  He is competent to 
make such an assertion.  Barr v. Nicholson, 21 Vet. App. 303 
(2007).  In light of the Board's reopening, the Board that he 
must be afforded a VA examination to determine the likelihood 
that the Veteran has a low back disability that is related to 
or had its onset during service.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  

As noted in the decision above, the Veteran's service medical 
records include an October 1968 separation report of medical 
history on which he complained of back trouble.  An August 
2006 statement by the Veteran's private physician relates 
that the Veteran had lumbar disc disease, that as likely as 
not began when he was blown off a truck in Vietnam.  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for an examination by an 
appropriate VA examiner to determine 
the nature, extent and etiology of any 
low back condition, including sclerotic 
changes of the L5 vertebra.  The claims 
file must be made available to the 
examiner.  

Following a review of the relevant 
medical evidence in the claims file, 
the objective medical history 
(including that set forth above), the 
Veteran's own reported continuity of 
low back problems since separation, and 
the results of clinical evaluation and 
any tests that are deemed necessary, 
the examiner is asked to express an 
opinion whether it is at least as 
likely as not that any current low back 
condition, including sclerotic changes 
of the L5 vertebra, is causally related 
to an injury during the Veteran's 
service.  In offering this assessment, 
the examiner must acknowledge and 
discuss the Veteran's report of 
continuity of low back symptoms since 
service, as well as the Veteran's post-
service history.  The examiner is 
requested to provide a rationale for 
any opinion expressed.  

2.  Then, readjudicate the appeal.  If 
any part of this decision is adverse to 
the Veteran, he and his representative 
should be provided an SSOC.  A 
reasonable period of time for a 
response should be afforded.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


